IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MICHAEL DUNN, M.D.,           )
                              )
          Plaintiff,          )
                              )
     v.                       ) C.A. No. 2018-0934 MTZ
                              )
FASTMED URGENT CARE, P.C.;    )
FASTMED HOLDINGS I, LLC;      )
FASTMED HOLDINGS, LLC; URGENT )
CARES OF AMERICA HOLDINGS I,  )
LLC; and KYLE BOHANNON,       )
                              )
          Defendants.         )

                         MEMORANDUM OPINION

                      Date Submitted: May 29, 2019
                      Date Decided: August 30, 2019

Neil R. Lapinski, Phillip A. Giordano, and Kate A. Mahoney, GORDON,
FOURNARIS & MAMMARELLA, P.A., Wilmington, Delaware, Attorneys for
Plaintiff Michael Dunn, M.D.

Kathleen M. Miller and Kelly A. Green, SMITH, KATZENSTEIN & JENKINS
LLP, Wilmington, Delaware; Andrew Federhar and Jessica Gale, SPENCER FANE
LLP, Phoenix, Arizona, Attorneys for Defendants FastMed Urgent Care P.C.,
FastMed Holdings LLC, FastMed Holdings I LLC, Urgent Cares of America
Holdings I LLC, and Kyle Bohannon.


ZURN, Vice Chancellor.
      The company at the heart of this case provides urgent care medical services

in Arizona, and employed the plaintiff, who is trained as a physician, as an executive.

The company went through a merger, after which the plaintiff left the company. The

plaintiff asserts the post-acquisition company wronged him while negotiating the

terms of his employment and by asserting a restrictive covenant after he left. The

plaintiff has failed to plead wrongdoing under Delaware law that is justiciable by

this Court.

      The first source of wrongdoing is a series of oral promises, which are difficult

to enforce in the shadow of a series of written agreements. In connection with the

merger, the parties executed a contract selling the plaintiff’s interest to the

defendants, as well as an employment agreement. The defendants also allegedly

promised to deviate from the terms of those agreements, but then failed to deliver;

instead, the defendants performed under the written agreements. The plaintiff

asserts the defendants defrauded him and breached the implied covenant of good

faith and fair dealing. On the defendants’ motion to dismiss, I conclude the fraud

claims impose a weighty pleading burden that the plaintiff fails to satisfy, and the

implied covenant claim is only available in certain circumstances not present here.

      The second source of wrongdoing is the defendants’ assertion of a restrictive

covenant contained in the contract selling the plaintiff’s interest. That five-year

restrictive covenant prohibited the plaintiff from working in a competitive executive


                                          2
capacity, but did not prohibit him from practicing medicine. The restrictive covenant

contained Delaware forum and choice of law provisions. The plaintiff eventually

resigned from the post-merger company, and accepted a similar executive position

with an Arizona competitor.      The defendants notified the competitor that the

plaintiff’s employment would be in violation of the restrictive covenant.

Consequently, the competitor rescinded its employment offer.            The plaintiff

contends that the non-compete provision is unenforceable under Delaware’s statute

governing restrictions on the practice of medicine, and that the defendants’ assertion

of the restrictive covenant therefore amounts to intentional interference with the

plaintiff’s relationship with his prospective employer. I disagree.

      The plaintiff also contends that the defendants’ efforts to enforce the non-

compete amount to defamation per se and that the defendants’ acts constitute civil

conspiracy. In the absence of any other well-pled claim, this Court lacks subject

matter jurisdiction over the plaintiff’s defamation claim, and there is no underlying

wrong on which to base his conspiracy claim. The motion to dismiss is granted.




                                          3
I.       BACKGROUND

         I draw the facts from the allegations in and documents incorporated by

reference or integral to the Complaint.1 I must accept as true the Complaint’s well-

pled factual allegations and draw all reasonable inferences from those allegations in

Plaintiff’s favor.2

         A.     Dunn Executes A Letter Of Transmittal As Part Of FastMed’s
                Acquisition Of Urgent Cares.

         Plaintiff Michael Dunn is a physician licensed to practice medicine in the state

of Arizona.       In 2003, Dunn became a member and manager of an Arizona

professional limited liability company, TriCity Express Care, PLLC, dba Urgent

Care Express (“Urgent Cares”), that offered urgent care services. Urgent Cares was

acquired in 2011; the surviving entity is also referred to as Urgent Cares. In 2012,

Dunn became Urgent Cares’ Chief Medical Officer, Arizona, and signed an

employment agreement. In May 2015, Dunn sold his ownership interest in Urgent

Cares to FastMed Holdings, LLC, when that entity acquired Urgent Cares pursuant

to a Purchase Agreement and Plan of Merger entered into by several affiliated

companies.




1
  Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312, 320 (Del. 2004). All citations
to the Complaint are to Plaintiff’s Verified Complaint. Docket Item (“D.I”) 1.
2
    In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006).


                                             4
          At first, Dunn refused to sign a Letter of Transmittal to sell his interest in

Urgent Cares “due to disagreements regarding the scope of [its] non-compete

clause.” 3      On May 28, 2015, Dunn communicated these concerns to two

representatives of FastMed affiliates: Kyle Bohannon, a manager of FastMed

Holdings I, LLC, and Kevin Blank, CEO of FastMed Urgent Care, P.C. “Bohannon

and Blank responded to Dunn’s concerns by communicating to Dunn that he would

be unable to redeem his Profits Interest Units if he refused to sign the Letter of

Transmittal.”4 Blank then suggested “amend[ing] the language of the non-compete

to allow for Dunn to continue to work in the urgent care field.” 5 The three “agreed

that at the conclusion of the Purchase Agreement and Plan of Merger, Bohannon

would redraft the Letter of Transmittal’s non-compete clause to be for only three

years, and that there would be a separate carve out that would permit Dunn to work

as a medical director immediately following separation.”6

          Based on this agreement, Dunn signed the Letter of Transmittal that same day,

exchanging his interest in Urgent Cares for approximately $1,000,000. The Letter

of Transmittal contained the following restrictive covenant (the “Restrictive

Covenant”):


3
    Compl. ¶ 17.
4
    Id.
5
    Id.
6
    Id. ¶ 18.


                                             5
                 Effective as of the Closing … [Dunn] hereby agrees that,
                 from the Closing Date until the five (5) year anniversary of
                 the Closing Date, [Dunn] will not, without the prior written
                 consent of Buyer, directly or indirectly, engage in any
                 activity, or participate or invest in, or provide or facilitate
                 the provision of financing to, or assist, in each case,
                 whether as owner, part-owner, equity holder, member,
                 partner, director, officer, trustee, employee, agent or
                 consultant, or in any other capacity, or by providing any
                 financial, operational or technical assistance to any Person
                 that engages in, any business, organization or other Person
                 other than the Surviving Company or a Company
                 Subsidiary whose business activities, products or services
                 are competitive with the Business or that otherwise
                 competes with the Business, or interview for any potential
                 employment, directorship, advising or consulting
                 relationship with any such business, organization or other
                 Person, in each case, anywhere in the United States
                 (collectively, “Prohibited Activities”). 7

The non-compete provision would not apply “in the case [that Dunn] is a physician,

being employed as (and providing customary services of) a physician.” 8 The Letter

of Transmittal contained a Delaware choice of law and forum selection clause. 9

          B.     Dunn Signs An Employment Agreement With FastMed, Then
                 Resigns After FastMed Demotes Him.

          On or about June 22, 2015, Dunn entered into the Second Amended and

Restated Employment Agreement (the “Second Employment Agreement”) with



7
    Id. ¶ 20; id. Ex. B at 9.
8
    Id. Ex. B at 9.
9
 Id. Ex. B at 4 (incorporating Purchase Agreement into Letter of Transmittal); D.I. 12 Ex.
2 §§ 14.08–.09.


                                               6
FastMed Urgent Care, P.C. (“FastMed”), as Urgent Cares’ successor in interest, and

assumed the title of “Regional Chief Medical Officer, and President, Arizona.”10

The Second Employment Agreement applied during Dunn’s employment and for six

months thereafter. The Second Employment Agreement was contingent upon the

consummation and closing of the Purchase Agreement. The Purchase Agreement

closed as planned, and Dunn became subject to the Second Employment Agreement.

          At some point, “Bohannon and other executives expressly assured Dunn that

the position of employment offered to Dunn pursuant to the [Second Employment

Agreement] was a long-term position.”11 But the Second Employment Agreement

provided that Dunn was an at-will employee. 12 It also gave Dunn the right to

terminate his employment for “Good Reason” as defined thereunder; if he did so, he

would receive certain payments and benefits.13            The Second Employment

Agreement defined “Good Reason” as including “the Company’s assignment of

[Dunn] (without his consent) to a position, responsibilities, or duties of a materially




10
     Compl. ¶ 22; id. Ex. C.
11
     Id. ¶ 24.
12
     Id. Ex. C § 5(a), (d).
13
     Id. Ex. C § 5(b).


                                          7
lesser status or degree of responsibility than his position, responsibilities, and duties

set forth [herein].” 14

         In August 2015, Bohannon informed Dunn that FastMed had eliminated

Dunn’s position, and that Dunn would be reporting to a then-junior physician that

was being promoted to Chief Medical Officer. Dunn resigned for Good Reason, and

the parties entered into a Separation Agreement dated September 21, 2015.15 The

Separation Agreement contained an Arizona choice of law and forum selection

clause.16

          C.     Dunn Receives A Job Offer That Leads To Litigation Over The
                 Scope Of Prior Agreements.

          In August 2016, nonparty Banner Health offered Dunn the position of

Physician Executive, which Dunn accepted. FastMed’s counsel threatened legal

action, “stating that Dunn and Banner Health would be in violation of Dunn’s alleged

ongoing restrictive covenant arising out of the Letter of Transmittal agreed to on

May 28, 2015.” 17 Banner Health backed away and did not let Dunn start his job,

informing him that it would rescind the employment offer if he could not resolve the




14
     Id. Ex. C § 23(e).
15
     Id. Ex. D; id. Ex. E.
16
     Id. Ex. D. § 11(g).
17
     Id. ¶ 35; id. Ex. G.


                                           8
matter.18 Dunn’s counsel and FastMed exchanged letters that did not resolve the

dispute, leading Dunn to seek judicial relief in Arizona.19

          Dunn’s Arizona complaint, filed on September 26, 2016, sought a temporary

restraining order, preliminary injunction, and order to show cause concerning

FastMed’s alleged interference with his employment with Banner Health. On

February 7, 2017, the Arizona Court dismissed Dunn’s complaint, ruling that the

Letter of Transmittal’s Delaware forum selection clause applied such that Dunn had

to sue in Delaware.20 Dunn appealed the decision, but lost in the Arizona Court of

Appeals in June 2018.21

          On December 26, 2018, Dunn filed suit here against FastMed; Urgent Cares

of America Holdings I, LLC; FastMed Holdings, LLC; FastMed Holdings I, LLC;

and Bohannon (together, “Defendants”).22 The Complaint seeks injunctive relief to

prevent Defendants from applying the Restrictive Covenant (Count One) and a

declaratory judgment that the Restrictive Covenant violates Delaware law and public

policy (Count Seven). It also seeks damages for alleged breach of the implied



18
     Id. Ex. I.
19
     Id. Ex. H; id. Ex. J.
20
     Id. Ex. K.
21
     Dunn v. FastMed Urgent Care PC, 424 P.3d 436, 438 (Ariz. Ct. App. 2018).
22
   Plaintiff named Comvest Investment Partners IV-A, L.P., and Comvest Investment
Partners Holdings, LLC, as defendants in the Complaint. Plaintiff voluntarily dismissed
these two parties on April 10, 2019. D.I. 18.


                                            9
covenant of good faith and fair dealing (Count Two), negligent misrepresentations

(Count Three), fraud (Count Four), intentional interference with contractual

relationship (Count Five), and civil conspiracy (Count Six). Dunn also seeks

injunctive relief and damages for defamation per se (Count Eight).

       Defendants moved to dismiss on February 8, 2019. The parties completed

briefing on April 23, and I heard oral argument on May 29.

II.    ANALYSIS
       The standards for reviewing a motion to dismiss for failure to state a claim for

relief are well settled:

       [A] trial court should accept all well-pleaded factual allegations in the
       Complaint as true, accept even vague allegations in the Complaint as
       “well-pleaded” if they provide the defendant notice of the claim, draw
       all reasonable inferences in favor of the plaintiff, and deny the motion
       unless the plaintiff could not recover under any reasonably conceivable
       set of circumstances susceptible of proof. 23

The motion to dismiss “will be granted where it appears with ‘reasonable certainty’

that the plaintiff could not prevail on any set of facts that can be inferred from the

pleadings.”24 Applying this standard, each of Dunn’s counts is dismissed.




23
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 536 (Del.
2011) (citation omitted).
24
   Leonard Loventhal Account v. Hilton Hotels Corp., 2000 WL 1528909, at *3 (Del. Ch.
Oct. 10, 2000) (quoting Solomon v. Pathe Comm’ns Corp., 672 A.2d 35, 38 (Del. 1996)),
aff’d sub nom. Account v. Hilton Hotels Corp., 780 A.2d 245 (Del. 2001).


                                          10
          A.     Dunn Has Not Stated A Claim For Breach Of The Implied
                 Covenant.
          According to Dunn, the Letter of Transmittal and the Second Employment

Agreement “were part of the plan by which he would continue operating in his

executive role as Regional Chief Medical Officer and President, Arizona, as

contemplated by the [Second Employment Agreement].” 25 He claims Defendants

“breached the implied covenant of good faith and fair dealing by accepting the

benefits of Dunn’s cooperation, his surrender of Profits Interest Units, and his good

faith attempts to continue his position of employment with FastMed Urgent Care,

P.C. pursuant to their contracts” and then “[eliminating] his position shortly after,

and attempting to enforce an inapplicable restrictive covenant .” 26 Dunn fails to state

a claim for breach of the implied covenant of good faith and fair dealing.

          “The implied covenant of good faith and fair dealing inheres in every contract

and ‘requires “a party in a contractual relationship to refrain from arbitrary or

unreasonable conduct which has the effect of preventing the other party to the

contract from receiving the fruits” of the bargain.’” 27 “To state a claim for breach



25
     Compl. ¶ 63.
26
     Id. ¶ 64.
27
  Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 888 (Del. Ch. 2009) (quoting Dunlap v.
State Farm Fire & Cas. Co., 878 A.2d 434, 442 (Del. 2005)); see also Merrill v. Crothall-
Am., Inc., 606 A.2d 96, 101 (Del. 1992) (“[E]very employment contract made under the
laws of this State, consonant with general principles of contract law, includes an implied
covenant of good faith and fair dealing.”).


                                            11
of the implied covenant, a litigant must allege a specific obligation implied in the

contract, a breach of that obligation, and resulting damages.” 28          The implied

covenant is often invoked in two situations:

      [O]ne … is when it is argued that a situation has arisen that was
      unforeseen by the parties and where the agreement’s express terms do
      not cover what should happen. The other situation … is when a party
      to the contract is given discretion to act as to a certain subject and it is
      argued that the discretion has been used in a way that is impliedly
      proscribed by the contract’s express terms. 29

The implied covenant may also be invoked when the parties’ “conduct frustrates the

‘overarching purpose’ of the contract by taking advantage of their position to control

implementation of the agreement’s terms.” 30

      In any case, the implied covenant cannot be used to “base a claim … on

conduct authorized by the terms of the agreement.” 31 “Only when it is clear from

the writing that the contracting parties would have agreed to proscribe the act later

complained of … had they thought to negotiate with respect to that matter may a


28
  Fortis Advisors LLC v. Dialog Semiconductor PLC, 2015 WL 401371, at *3 (Del. Ch.
Jan. 30, 2015) (internal quotation marks omitted) (quoting Matthew v. Laudamiel, 2012
WL 605589, at *16 (Del. Ch. Feb. 21, 2012)).
29
  Oxbow Carbon & Minerals Hldgs., Inc. v. Crestview-Oxbow Acq., LLC, 202 A.3d 482,
504 n.93 (Del. 2019) (citations omitted).
30
  Corp. Prop. Assocs. 14 Inc. v. CHR Hldg. Corp., 2008 WL 963048, at *5 (Del. Ch.
Apr. 10, 2008) (quoting Dunlap, 878 A.2d at 442).
31
  Dunlap, 878 A.2d at 441; see also Allen v. El Paso Pipeline GP Co., L.L.C., 113 A.3d
167, 183 (Del. Ch. 2014) (“recognizing “the implied covenant will not infer language that
contradicts a clear exercise of an express contractual right” (quoting Nemec v. Shrader,
991 A.2d 1120, 1127 (Del. 2010))).


                                           12
party invoke the covenant’s protections.”32 “Where the contract speaks directly

regarding the issue in dispute, ‘[e]xisting contract terms control … such that implied

good faith cannot be used to circumvent the parties’ bargain, or to create a “free-

floating duty unattached to the underlying legal documents.”’”33

          Dunn premises his implied covenant claim on “a set of contracts [that] existed

between Dunn and Defendants, including: the Letter of Transmittal, the [Second

Employment Agreement], and the Separation Agreement.”34 Dunn does not allege

the implied covenant fills a gap, nor does he allege any misuse of a granted

discretionary power. Rather, he contends Defendants engaged in a bait-and-switch

to induce him into signing the Letter of Transmittal and Second Employment

Agreement, by promising long-term employment at a senior level, but then

eliminating his position, demoting him, and enforcing the Restrictive Covenant.

Dunn’s claim flows from his expectation that that the Letter of Transmittal and

Second Employment Agreement “were part of the plan by which he would continue

operating in his executive role.”35

          Dunn’s implied covenant claim is belied by the contracts he signed. There

are no terms to be implied in those contracts. Rather, Dunn agreed to terms that


32
     CHR Hldg. Corp., 2008 WL 963048, at *5 (quoting Dunlap, 878 A.2d at 442).
33
     Fortis, 2015 WL 401371, at *3 (quoting Dunlap, 878 A.2d at 441).
34
     Compl. ¶ 58.
35
     Id. ¶ 63.


                                            13
contradict those he wishes to imply. Dunn expected that surrendering his interests

in Urgent Cares would lead to a less restrictive non-compete agreement and a long-

term, senior position with the post-merger company. 36 But he signed the Letter of

Transmittal with a contradictory five-year term.           He also signed the Second

Employment Agreement with contradictory terms providing that: (1) FastMed could

terminate Dunn’s employment with or without cause,37 and (2) Dunn could be

demoted and thereafter resign for Good Reason.38 Because the Letter of Transmittal

and Second Employment Agreement speak directly to the issues in dispute, Dunn

has failed to state a claim for breach of the implied covenant.39

          Because Dunn brings his implied covenant claim in the context of his at-will

employment, additional discussion is warranted.                Delaware law carefully

circumscribes implied covenant claims in the at-will employment context.40 Dunn




36
     Id. ¶¶ 18, 24, 63, 64.
37
     Id. Ex. C § 5(a), (d).
38
     Id. ¶¶ 27–28.
39
   See Dunlap, 878 A.2d at 441 (“[O]ne generally cannot base a claim for breach of the
implied covenant on conduct authorized by the terms of the agreement.”); Allen, 113 A.3d
at 183 (holding that covenant cannot be used to “contradict[] a clear exercise of an express
contractual right” (citing Nemec, 991 A.2d at 1125)); Fortis, 2015 WL 401371, at *3
(“Where the contract speaks directly regarding the issue in dispute, ‘[e]xisting contract
terms control … .”).
40
  See e.g., Rizzitiello v. McDonald’s Corp., 868 A.2d 825 (Del. 2005) (en banc); E.I.
DuPont de Nemours & Co. v. Pressman, 679 A.2d 436 (Del. 1996); Merrill, 606 A.2d at
101.


                                            14
relies on one such case, E.I. DuPont de Nemours & Co. v. Pressman, 41 in claiming

Defendants’ deception breached the implied covenant. “In Delaware, there is a

‘heavy presumption that a contract for employment, unless otherwise expressly

stated, is at-will in nature, with duration indefinite.’ Although at-will employment

remains a heavy presumption in this State, every employment contract contains an

implied covenant of good faith and fair dealing.” 42 However, “the implied covenant

is to be narrowly construed.” 43 “Courts have been reluctant to recognize a broad

application of the [implied] Covenant out of a concern that the Covenant could

thereby swallow the [employment-at-will] Doctrine and effectively end at-will

employment.”44 In this balance, Dunn fails to state an implied covenant claim.

          In Pressman, a supervisor “set out on a campaign to discredit” an employee

and manufactured materially false grounds to cause his dismissal. 45 Pressman

“relates solely to an act or acts of the employer manifesting bad faith or unfair

dealing achieved by deceit or misrepresentation in falsifying or manipulating a

record to create fictitious grounds to terminate employment.” 46 Where the employee


41
     679 A.2d 436 (Del. 1996).
42
 Rizzitiello, 868 A.2d at 830 (first quoting Pressman, 679 A.2d at 440; and then citing
Merrill, 606 A.2d at 101).
43
     Id. at 831 (citing Pressman, 679 A.2d at 437).
44
     Pressman, 679 A.2d at 442 (citations omitted).
45
     Id. at 444.
46
     Id. at 443–44.


                                              15
resigned, and was not terminated, the employee cannot show a breach of the implied

covenant under Pressman.47 It is undisputed that Dunn was not terminated; Dunn’s

employment ended with his resignation.           Further, Dunn does not allege that

Defendants falsified the grounds for his separation from FastMed.               Although

informative, Pressman cannot bear the weight of Count Two.

      Pressman is among the progeny of Merrill v. Crothall-American, Inc., in

which a terminated employee alleged the employer “induced him to enter into the

employment contract by concealing from him its intention to employ him only

temporarily while allowing him to proceed under the belief that the duration of the

employment was, at the least, indefinite. So stated, a valid claim for breach of an

implied covenant of fair dealing is properly pleaded.”48 The Delaware Supreme



47
   See Rizzitiello, 868 A.2d at 831. The Delaware Supreme Court “recognized
in Pressman, that an employee who voluntarily resigns rather than being terminated may
have a claim for constructive discharge.” Id. Dunn did not bring such a claim.
48
   606 A.2d 96, 102 (Del. 1992). The Delaware Supreme Court contextualized Merrill
within the balance between at-will employment and the implied covenant of good faith and
fair dealing as follows:
      As a general rule, Delaware law creates a heavy presumption that a contract
      for employment, unless otherwise expressly stated, is at-will in nature with
      duration indefinite. We have identified four primary situations in which an
      employer’s authority to terminate an employee is limited by
      the implied covenant of good faith and fair dealing: (1) where the
      employee’s termination violates public policy, (2) where the employer
      misrepresents an important fact and the employee relies on it when deciding
      to accept a new position or to remain at a present one, (3) where the employer
      uses its superior bargaining power to deprive an employee of identifiable
      compensation related to an employee’s past service, and (4) where an

                                           16
Court explained that bad faith exists where an employer induces another to enter into

an employment contract and its actions in doing so are intentionally deceptive. 49

         At first glance, the claim in Merrill appears to resemble Dunn’s. But “the

exceptions to the employment at-will doctrine are narrow and discrete.”50 Upon

closer inspection, the facts before the Court and the facts in Merrill diverge in

distinct and important ways. In Merrill and its progeny, the permissible claims were

brought by employees who were terminated. 51 That is not the case here: Dunn

voluntarily resigned for a contractually sanctioned reason.

          Merrill also requires that the employer intend, at the moment of the

misrepresentation, to act otherwise.          “[T]o constitute a breach of the implied

covenant of good faith, the conduct of the employer must constitute an aspect of

fraud, deceit or misrepresentation.”52

         The lodestar here is candor. An employer acts in bad faith when it
         induces another to enter into an employment contract through actions,
         words, or the withholding of information, which is intentionally


         employer through deceit, fraud, and misrepresentation manipulates the
         record to create fictitious grounds to terminate employment.
Bailey v. City of Wilm., 766 A.2d 477, 480 (Del. 2001) (footnote and internal quotation
marks omitted).
49
     Merrill, 606 A.2d at 101.
50
     Lord v. Souder, 748 A.2d 393, 403 (Del. 2000).
51
  See Pressman, 679 A.2d at 439; Merrill, 606 A.2d at 98; see also Rizzitiello, 868 A.2d
at 831–32 (recognizing application of the implied covenant to employees who are
constructively discharged).
52
     Merrill, 606 A.2d at 101 (citation and internal quotation marks omitted).


                                              17
         deceptive in some way material to the contract. Such conduct
         constitutes an aspect of fraud, deceit or misrepresentation. 53

“Absent bad faith, an employer has the freedom to terminate an at-will employment

relationship for its own legitimate business, or even highly subjective, reasons.” 54

         Dunn does not assert Defendants intended to employ him only temporarily, or

to demote him, at the time they induced him to sign the Letter of Transmittal and

Second Employment Agreement with promises of long-term senior employment.

Dunn only pleads

         Defendants breached the covenant of good faith and fair dealing by
         accepting the benefits of Dunn’s cooperation, his surrender of Profits
         Interest Units, and his good faith attempts to continue in his position of
         employment with FastMed Urgent Care, P.C. pursuant to their
         contracts, and proceeded to eliminate his position shortly after, and
         attempting to enforce an inapplicable restrictive covenant to ensure that
         Dunn cannot compete with FastMed Urgent Care, P.C. 55

Dunn’s pleading is premised on what he “expected,” not what Defendants

intended.56 Dunn fails to plead the requisite intent and has therefore failed to state a

claim for breach of the implied covenant under Merrill. Count Two is dismissed.


53
     Id. (internal quotation marks omitted).
54
  Peterson v. Beebe Med. Ctr., Inc., 623 A.2d 1142, 1993 WL 102560, at *2 (Del. Mar.
24, 1993) (TABLE) (citing Merrill, 606 A.2d at 102).
55
     Compl. ¶ 64.
56
   Id. ¶ 63. In Dunn’s Opposition to Defendants’ Motion, he argues that Defendants
intended to induce him into signing the Letter of Transmittal in order to consummate the
Purchase Agreement and intended to subsequently terminate his employment. D.I. 16 at
12 (“While the deceit in Pressman was aimed at causing the employee’s termination, the
deceit here was intended to induce Dunn to sign the LOT in order to consummate the

                                               18
          B.     Dunn Has Not Stated A Claim For Negligent Misrepresentation or
                 Fraud.
          Dunn asserts claims of negligent misrepresentation (Count Three) and fraud

(Count Four). Dunn’s negligent misrepresentation claim is based on the Letter of

Transmittal.57 Specifically, Dunn alleges that “Defendants made statements to

induce [him] to surrender his Profits Interest Units and to become subject to the

restrictive covenant stated in the Letter of Transmittal.”58 Dunn’s fraud claim is

based on those same alleged statements, as well as alleged representations that he




Purchase Agreement, terminate Dunn’s employment, and deprive him of the more
favorable terms of the Second Agreement and Separation Agreement when the ink on the
purchase agreement was barely dry.”). He further argues that these facts were pled in the
Complaint. Id. They were not pled under Count Two. Dunn’s fraud claim pleads that
Defendants knew the representations were false and that the sequence of events leads to
the “logical conclusion” that Defendants intended to induce him into executing the Second
Employment Agreement. See Compl. ¶¶ 75, 77. But Dunn did not attempt to meet the
implied covenant’s intent requirement until his Opposition. His brief cannot patch pleading
deficiencies. See, e.g., Akrout v. Jarkoy, 2018 WL 3361401, at *3 n.23 (Del. Ch. July 10,
2018), rearg. denied, 2018 WL 4501174 (Del. Ch. Sept. 19, 2018) (“Plaintiff’s counsel’s
post hoc attempt to clarify the allegations in the Complaint in response to a motion to
dismiss, while understandable given the paucity of the Complaint, cannot be received as a
supplement or amendment to the pleading itself.”); Orman v. Cullman, 794 A.2d 5, 28 n.59
(Del. Ch. 2002) (“[Plaintiff] improperly attempts to expand the scope of his complaint in
his brief opposing the motion to dismiss … . At this stage of litigation, the Court is only
permitted to consider the well-pleaded facts contained in the complaint and any documents
incorporated by reference into that complaint … . Briefs relating to a motion to dismiss are
not part of the record and any attempt contained within such documents to plead new facts
or expand those contained in the complaint will not be considered.”).
57
  Dunn does not mention the Second Employment Agreement in Count Three. See Compl.
¶¶ 66–71. My analysis of Dunn’s negligent misrepresentation claim focuses solely on the
Letter of Transmittal.
58
     Id. ¶ 67.


                                            19
would have a “long-term position” under the Second Employment Agreement.59

Because events unfolded differently, Dunn argues the representations must be

interpreted as fraudulent and intended to induce him into surrendering his Profits

Interest Units and agreeing to the Restrictive Covenant. 60 Assuming for the sake of

this motion that Dunn is permitted to rely on Defendants’ extra-contractual

statements,61 Dunn has failed to state claims for fraud and negligent

misrepresentation.

             1.      Dunn Has Failed To Plead Fraudulent Intent To Break A
                     Promise.
      In Delaware, fraud requires that the plaintiff allege “(i) a false representation,

(ii) the defendant’s knowledge of or belief in its falsity or the defendant’s reckless

indifference to its truth, (iii) the defendant’s intention to induce action based on the



59
  Unlike his negligent misrepresentation claim, Dunn’s fraud claim is based on both the
Letter of Transmittal and the Second Employment Agreement. Id. ¶¶ 72–81.
60
   Id. ¶ 67; see also id. ¶ 75 (“The abrupt elimination of the position brings the logical
conclusion that the statements to retain Dunn under the Letter of Transmittal and Second
Amended and Restated Employment Agreement were fraudulent misrepresentations
intended to induce Dunn into surrendering his Profits Interest Units and sign a restrictive
covenant that was not agreed upon and unreasonable in scope.”).
61
   Defendants argue Dunn disclaimed reliance on extra-contractual representations. D.I.
12 at 19–20. They point to Section 5.26 of the Purchase Agreement, D.I. 12 Ex. 2, and the
Second Employment Agreement, Compl. Ex. C § 16. Case law suggests that neither
provision prevents Dunn from asserting a fraud claim. See, e.g., FdG Logistics, LLC v.
A & R Logistics Hldgs. Inc., 131 A.3d 842, 859 (Del. Ch. 2016); Prairie Capital III, L.P.
v. Double E Hldg. Corp., 132 A.3d 35, 50–51 (Del. Ch. 2015); Abry P’rs V, L.P. v. F & W
Acq. LLC, 891 A.2d 1032, 1058–59 (Del. Ch. 2006). But I need not resolve this issue today
because Counts Three and Four are properly dismissed on other grounds.


                                            20
representation, (iv) reasonable reliance by the plaintiff on the representation, and

(v) causally related damages.”62 Court of Chancery Rule 9(b) requires a plaintiff to

plead fraud with particularity. 63 Specifically, Rule 9(b) mandates that

      [t]he factual circumstances to be “stated with particularity refer to the
      time, place, and contents of the false representations; the facts
      misrepresented; the identity of the person(s) making the
      misrepresentation; and what that person(s) gained from making the
      misrepresentation.” 64

Usually, intent can be pled generally. 65       But when a fraud claim hinges on

promissory statements, or expressions as to what will happen in the future, a plaintiff

must plead “particularized facts that allow the Court to infer that, at the time the




62
  Prairie Capital, 132 A.3d at 49 (citing Stephenson v. Capano Dev., Inc., 462 A.2d 1069,
1074 (Del. 1983)).
63
   Ct. Ch. R. 9(b) (“In all averments of fraud or mistake, the circumstances constituting
fraud or mistake shall be stated with particularity.”).
64
   GreenStar IH Rep, LLC v. Tutor Perini Corp., 2017 WL 5035567, at *10 (Del. Ch.
Oct. 31, 2017) (quoting Trenwick Am. Litig. Tr. v. Ernst & Young, L.L.P., 906 A.2d 168,
207–08 (Del. Ch. 2006), aff’d sub nom. Trenwick Am. Litig. Tr. v. Billett, 931 A.2d 438
(Del. 2007)), aff’d, 186 A.3d 799 (Del. 2018); see also Steinman v. Levine, 2002 WL
31761252, at *14 (Del. Ch. Nov. 27, 2002), aff’d, 822 A.2d 397 (Del. 2003) (“[A] well
pleaded fraud allegation must include at least ‘the time, place and contents of the false
representations . . . and what [was] obtained thereby.’” (second alteration in original)
(quoting Crescent/Mach I P’rs, L.P. v. Turner, 846 A.2d 963, 988 (Del. Ch. Sept. 29,
2000)).
65
   See Grunstein v. Silva, 2009 WL 4698541, at *13 (Del. Ch. Dec. 8, 2009) (“[A]
traditional fraud claim … allows a plaintiff to plead intent generally.”).


                                           21
promise was made, the speaker had no intention of keeping it.” 66 In Grunstein v.

Silva, this Court stated:

         [B]ecause the factual predicate of a promissory fraud claim is the
         speaker’s state of mind at the time the statement is made, a general
         averment of a culpable state of mind is insufficient. Instead, the
         plaintiff “must plead specific facts that lead to a reasonable inference
         that the promissor had no intention of performing at the time the
         promise was made.” 67

“This is, in part, because of the general rule that ‘statements which are merely

promissory in nature and expressions as to what will happen in the future are not

actionable as fraud.’” 68 “To anticipate the future and predicate falsehood upon an

act to be done or omitted at a future day would change a mere broken promise into

a fraud on the part of him who was bound to fulfill the engagement … .” 69 “[A]

party’s failure to keep a promise does not prove the promise was false when made.”70




66
  MicroStrategy Inc. v. Acacia Research Corp., 2010 WL 5550455, at *15 (Del. Ch. Dec.
30, 2010); see also Grunstein, 2009 WL 4698541, at *13 (stating plaintiff must allege
particularized facts that infer “the speaker had no intention of performing”); Outdoor
Techs., Inc. v. Allfirst Fin., Inc., 2001 WL 541472, at *4 (Del. Super. Apr. 12, 2001) (“Only
when such statements are made with the present intention not to perform will courts
endorse a fraud claim.”).
67
  Grunstein, 2009 WL 4698541, at *13 (citing Winner Acceptance Corp. v. Return on
Capital Corp., 2008 WL 5352063, at *10 (Del. Ch. Dec. 23, 2008)).
68
     Id. (citing Outdoor Techs., 2001 WL 541472, at *4).
69
     Id. (citation omitted).
70
  Id. (quoting Berdel, Inc. v. Berman Real Estate Mgmt., Inc., 1997 WL 793088, at *8
(Del. Ch. Dec. 15, 1997)).


                                             22
          Dunn predicates his claim on promissory statements, or “expressions as to

what will happen in the future.” 71 When Dunn signed the Letter of Transmittal, he

was aware of the five-year Restrictive Covenant. Dunn’s fraud claim is based on his

“oral agreement” with Bohannon and Blank to amend the Restrictive Covenant in

the future, after the Letter of Transmittal had been signed. Similarly, when Dunn

signed the Second Employment Agreement, its terms expressly rendered him an at-

will employee who was subject to demotion. Dunn relies on promises by “Bohannon

and other executives” that he would be retained in a “long-term position.”72

Defendants’ statements that contradicted the written terms were promises to deviate

from those terms in the future. Because Defendants failed to fulfill those promises,

Dunn concludes that he has been defrauded. Without a proper pleading of intent,

these promissory statements cannot support Dunn’s fraud claim.

          Dunn has not pled specific facts that lead to a reasonable inference that the

Defendants had no intention of performing at the time of their promises. Dunn only

pleads general averments of a culpable state of mind, stating that the “Defendants

knew that the representations were false”73 and that the sequence of events leads to


71
  Id. A promise of a future outcome is distinct from a misrepresentation of existing fact.
“A false assertion presupposes that an event has occurred, that a duty has been performed,
that a fact has intervened or that an authority exists, either or all of which may have induced
the contract or prevented its being consummated.” Id. (citation omitted).
72
     Compl. ¶ 24.
73
     Id. ¶ 77.


                                              23
the “logical conclusion” that Defendants intended to induce Dunn to sign the

agreements without fulfilling their promises. 74

          In particular, Dunn does not plead that Bohannon and Blank intended to break

their alleged promise to renegotiate the Restrictive Covenant. He does not plead any

explanation for why the alleged agreement altering the terms never materialized. All

that is before the Court is that the parties subsequently entered into the Second

Employment Agreement, which left the Restrictive Covenant in place. Similarly,

Dunn has failed to plead that Defendants never intended to keep him in his senior

position as promised. He does not plead any explanation as to why the Second

Employment Agreement contradicted the alleged promises by enumerating Dunn’s

at-will employment status and permitting his demotion. Dunn has failed to plead

that the Defendants never intended to keep their promises to renegotiate the

Restrictive Covenant or to keep Dunn in a long-term position. He has failed to state

a claim for promissory fraud.

          2.     Dunn Has Failed To Plead The Other Elements Of Fraud
                 Under Rule 9(b).

          To plead the other elements of his fraud claim under Rule 9(b), Dunn must

adequately identify the “time, place, and contents of the false representations; the

facts misrepresented; the identity of the person(s) making the misrepresentation; and



74
     Id. ¶ 75.


                                           24
what that person(s) gained from making the misrepresentation.” 75 Dunn is also

required to identify specific statements by individual defendants. 76 Dunn’s claim

“has simply mirrored the language of the necessary fraud elements. [His] complaint

contains no facts to support his conclusory allegations, as to the time, place or

contents of the false representations.” 77

          In support of his fraud claim under the Letter of Transmittal, Dunn alleges:

          Directly preceding Dunn’s signing of the Letter of Transmittal on or
          about May 28, 2015, Kyle Bohannon and Kevin Blank, then-CEO of
          FastMed Urgent Care, P.C., made specific representations to Dunn
          regarding the terms of the restrictive covenant and acknowledged
          Dunn’s concerns regarding the scope of the agreement, ultimately
          culminating in an oral agreement to alter the terms of the restrictive
          covenant that would permit Dunn to work as a medical director
          immediately following separation.78

Dunn premises his claim on “specific representations” made by Bohannon and

Blank, grouped together.79 Dunn cannot adequately plead fraud based on allegations




75
  GreenStar IH Rep, LLC, 2017 WL 5035567, at *10 (quoting Trenwick Am. Litig. Tr.,
906 A.2d at 207–08).
76
  Fortis, 2015 WL 401371, at *8 (“[Plaintiff] does not even identify misrepresentations
made by any particular individuals. He simply lumps all the Director Defendants together
in his cause of action. [Plaintiff] is required to identify specific acts of individual
defendants for his … claim to survive.” (citing Steinman, 2002 WL 31761252, at *15)).
77
     Steinman, 2002 WL 31761252, at *14.
78
     Compl. ¶ 74.
79
     Id.; see also id. ¶ 18.


                                             25
that Bohannon and Blank together represented a certain result without distinguishing

as between them and identifying their specific statements. 80

          Dunn’s allegations of fraud in the execution of the Second Employment

Agreement are similarly untethered to any individual speaker. Dunn relies on

assurances “that the position of employment offered to [him] pursuant to the [Second

Employment Agreement] was a long-term position.”81 He alleges:

          Kyle Bohannon expressly stated to Dunn that Dunn’s employment
          under the Second Amended and Restated Employment Agreement that
          he was needed not only to continue to run the Arizona market, but also
          that he would assist[] with running the Texas market, and that he was
          very much needed as an asset going forward. 82

He also alleges “Kyle Bohannon and other executives of the Affiliated Companies

further expressly assured Dunn that the position of employment offered to [him]

pursuant to the [Second Employment Agreement] was a long-term position.”83

          “[T]he    [C]omplaint   fails   to    identify   who   made   any   particular

misrepresentation … . Instead, the [C]omplaint asserts that one of [Bohannon and

other executives] made the representations, but we do not know who allegedly made




80
  See Steinman, 2002 WL 31761252, at *15 (“[Plaintiff] is required to identify specific
acts of individual defendants for his negligent misrepresentation claim to survive.”).
81
     Compl. ¶ 24.
82
     Id. ¶ 75.
83
     Id. ¶ 24.


                                               26
which statement(s).” 84 While Dunn alleges that Bohannon “expressly stated” that

he was “very much needed as an asset going forward,” 85 he improperly groups

Bohannon together with “other executives” who allegedly assured Dunn that his was

a “long-term position.” 86       Dunn cannot premise his claim on statements by

Bohannon and “other executives” without identifying specific statements made by

specific persons. 87

          Dunn also fails to allege when he was assured a long-term position.

          Pleading when the alleged misrepresentations occurred is especially
          important where, as here, the alleged promises are of future
          performance … . To defend against such assertions, a defendant
          logically must be apprised when the alleged statements were made in
          order to counter the assertion that it did not intend to keep its promise
          at that time. 88

Dunn’s Complaint does not allege when Defendants promised him long-term

employment. If Dunn’s Complaint is read chronologically, any assurances of a long-

term position were made after Dunn executed the Second Employment Agreement.89

But Dunn’s brief describes these statements as “the promise that Dunn would remain

employed by one of the FastMed Defendants following the closing, inducing him to


84
     Fortis, 2015 WL 401371, at *8.
85
     Compl. ¶ 75.
86
     Id. ¶ 24.
87
     See Fortis, 2015 WL 401371, at *8.
88
     Id. at *7.
89
     Compl. ¶¶ 22–26.


                                             27
sign the Second Agreement,” indicating his position that the assurances were made

before or during the execution.90           Dunn’s claim for fraud under the Second

Employment Agreement fails to apprise Defendants of when the alleged statements

were made.

           As to both the Letter of Transmittal and the Second Employment Agreement,

“the [C]omplaint makes no mention of where or by what means any of the

misrepresentations were made.” 91 The Complaint does not describe where (e.g., at

Urgent Cares’ offices, FastMed’s offices, a mutual meeting place) or how (e.g., in

person, by phone, by email) any of these representations occurred. As the Court

pointed out in Fortis Advisors LLC v. Dialog Semiconductor PLC,

           [t]he lack of these details, in isolation, may not warrant dismissal under
           Rule 9(b). But when the lack of any such details is considered together
           with the failure of the [C]omplaint to identify when any of the alleged
           misrepresentations were made and who made any of them, the
           complaint fails in my view to apprise [the Defendants] of sufficient
           information concerning the circumstances of the alleged fraud and thus
           does not satisfy the particularity requirement of Rule 9(b). 92

Dunn has failed to state a claim for fraud in the execution of the Letter of Transmittal

and Second Employment Agreement under Rule 9(b).




90
     D.I. 16 at 16.
91
     Fortis, 2015 WL 401371, at *8.
92
     Id.


                                              28
                3.       Dunn Has Failed To State A Claim For Negligent
                         Misrepresentation.
         Dunn has also failed to adequately plead the required elements of negligent

misrepresentation. To state a negligent misrepresentation claim, Dunn must allege

“(1) the defendant had a pecuniary duty to provide accurate information, (2) the

defendant supplied false information, (3) the defendant failed to exercise reasonable

care in obtaining or communicating the information, and (4) the plaintiff suffered a

pecuniary loss caused by justifiable reliance upon the false information.”93 As a

matter of law, promissory statements are insufficient to support a negligent

misrepresentation claim. 94

         Negligent misrepresentation, however, “cannot lie where the
         underlying representations take the form of promises” because
         promissory fraud requires an intentional or knowing act. That is
         because the promise to honor an agreement is only a misrepresentation
         if the promisor knows at the time of the promise that he will ultimately
         breach; such a misrepresentation cannot occur unknowingly
         or negligently. 95

Dunn’s claim for negligent misrepresentation is based on Defendants’ promise to

redraft the Restrictive Covenant at a later time. 96 These promissory statements

cannot sustain Dunn’s negligent misrepresentation claim.


93
  CHR Hldg. Corp., 2008 WL 963048, at *8 (citing Steinman, 2002 WL 31761252, at
*15).
94
     Grunstein, 2009 WL 4698541, at *14.
95
     Id. (footnote omitted).
96
     Compl. ¶¶ 18, 67.


                                           29
       In addition, Dunn’s negligent misrepresentation claim fails under Rule 9(b).

Although a separate and distinct claim, negligent misrepresentation is closely related

to fraud. “A claim of negligent misrepresentation, or equitable fraud, requires proof

of all of the elements of common law fraud except that plaintiff need not demonstrate

that the misstatement or omission was made knowingly or recklessly.” 97 Both fraud

and negligent misrepresentation require pleading with particularity under Rule

9(b). 98 If a plaintiff brings both fraud and negligent misrepresentation claims and

fails to plead his common law fraud claim with the requisite particularity, his

negligent misrepresentation claim must fail for the same reason.99 As discussed

above, Dunn has failed to adequately plead fraud premised on the Letter of

Transmittal under Rule 9(b).           For those same reasons, Dunn’s negligent

misrepresentation claim is dismissed.




97
  Fortis, 2015 WL 401371, at *9 (internal quotation marks omitted); see also CHR Hldg.
Corp., 2008 WL 963048, at *8 (noting negligent misrepresentation “is in essence a fraud
claim with a reduced state of mind requirement”).
98
   See Zebroski v. Progressive Direct Ins. Co., 2014 WL 2156984, at *7 (Del. Ch.
Apr. 30, 2014) (applying Rule 9(b) pleading standard to equitable fraud claim); Those
Certain Underwriters at Lloyd’s London v. Nat’l Installment Ins. Servs., 2007 WL
1207106, at *5 (Del. Ch. Feb. 8, 2007, revised Apr. 16, 2007) (“Court of Chancery Rule
9(b) requires that fraud be pled with particularity. This rule almost certainly extends to
negligent misrepresentation (equitable fraud) as well[.]”).
99
   See Fortis, 2015 WL 401371, at *9 (“Because [plaintiff] failed to plead its common law
fraud claim with the requisite particularity, its negligent misrepresentation claim fails for
the same reason.”).


                                             30
         C.     The Restrictive Covenant Does Not Violate Delaware’s Statute
                Encouraging The Unrestricted Practice Of Medicine.
         Dunn seeks relief in the form of a declaratory judgment and injunction

preventing Defendants from attempting to enforce the Restrictive Covenant. He

argues the Restrictive Covenant violates 6 Del. C. § 2707, which provides:

         Any covenant not to compete provision of an employment, partnership
         or corporate agreement between and/or among physicians which
         restricts the right of a physician to practice medicine in a particular
         locale and/or for a defined period of time, upon the termination of the
         principal agreement of which the said provision is a part, shall be void;
         except that all other provisions of such an agreement shall be
         enforceable at law, including provisions which require the payment of
         damages in an amount that is reasonably related to the injury suffered
         by reason of termination of the principal agreement. Provisions which
         require the payment of damages upon termination of the principal
         agreement may include, but not be limited to, damages related to
         competition. 100

I conclude that because the term “practice medicine” in Section 2707 refers to a

physician’s provision of medical services to patients in Delaware, the Letter of

Transmittal does not restrict Dunn’s employment in a manner that violates Section

2707. Counts One and Seven are dismissed.

         “The goal of statutory construction is to determine and give effect to

legislative intent.”101 I “begin [my] analysis with the language of the statute




100
      6 Del. C. § 2707.
101
      Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999).


                                             31
itself.” 102   The key wording describes an “agreement between and/or among

physicians which restricts the right of a physician to practice medicine.”103 The

statute does not define the phrase “to practice medicine,” and no party has provided

any authority construing it. Few states have adopted similar legislation, and those

states do not appear to have construed the phrase.104

         Other Delaware laws provide guidance. In a separate statute, the Medical

Practice Act, the General Assembly defined “practice of medicine” or “practice

medicine” as follows: 105

         a. Advertising, holding out to the public, or representing in any manner
         that one is authorized to practice medicine in this State;

         b. Offering or undertaking to prescribe, order, give, or administer any
         drug or medicine for the use of another person;

         c. Offering or undertaking to prevent or to diagnose, correct, and/or
         treat in any manner or by any means, methods, or devices a disease,
         illness, pain, wound, fracture, infirmity, defect, or abnormal physical or



102
      LeVan v. Indep. Mall, Inc., 940 A.2d 929, 933 (Del. 2007).
103
      6 Del. C. § 2707 (emphasis added).
104
   See Colo. Rev. Stat. § 8–2–113(3), amended by Professions and Occupations Act, ch.
136 (H.B. 19-1172) (amended 2019); Mass. Gen. Laws ch. 112, § 12X (2019); R.I. Gen.
Laws § 5–37–33; see also Cent. Ind. Podiatry, P.C. v. Krueger, 882 N.E.2d 723, 728 (Ind.
2008) (identifying Colorado, Delaware, and Massachusetts as states having adopted
“statutes prohibiting physician noncompetition agreements”).
105
    Section 2707 appears in general provisions relating to commerce and trade; it is not part
of the Medical Practice Act. See Franklin Fibre-Lamitex Corp. v. Dir. of Revenue, 505
A.2d 1296, 1298 (Del. Super. Ct. 1985) (stating that where term was not defined in statute
it is “permissible to look to related statutes and principles of statutory construction to
determine its meaning” (footnote omitted)), aff’d, 511 A.2d 385 (Del. 1986).


                                             32
         mental condition of another person, including the management of
         pregnancy and parturition;

         d. Offering or undertaking to perform a surgical operation upon another
         person;

         e. Rendering a written or otherwise documented medical opinion
         concerning the diagnosis or treatment of a person or the actual
         rendering of treatment to a person within the State by a physician
         located outside the State as a result of transmission of the person’s
         medical data by electronic or other means from within the State to the
         physician or to the physician’s agent;

         f. Rendering a determination of medical necessity or a decision
         affecting or modifying the diagnosis and/or treatment of a person;

         g. Using the designation Doctor, Doctor of Medicine, Doctor of
         Osteopathy, physician, surgeon, physician and surgeon, Dr., M.D., or
         D.O., or a similar designation, or any combination thereof, in the
         conduct of an occupation or profession pertaining to the prevention,
         diagnosis, or treatment of human disease or condition, unless the
         designation additionally contains the description of another branch of
         the healing arts for which one holds a valid license in the State.106

The definition concludes, “[f]or the purposes of this chapter, in order that the full

resources of the State are available for the protection of persons using the services

of physicians, the act of the practice of medicine occurs where a person is located

at the time a physician practices medicine upon the person.”107             Thus, the

enumerated acts pertain to the provision of medical services or treatment within

Delaware.



106
      24 Del. C. § 1702(12).
107
      Id. (emphasis added).


                                           33
            Title 24, Section 1720 relatedly sets out Delaware’s “certification

requirements to practice medicine.”108 Without meeting those requirements, the

“person may not practice medicine in” Delaware. 109 There is no indication that the

General Assembly intended to regulate the practice of medicine in other states.110

            The dictionary complements these statutory definitions. Merriam-Webster

defines “practice” as “to be professionally engaged in;” 111 lists “practice medicine”

as the relevant example; 112 and defines “medicine” as “the science and art dealing

with the maintenance of health and the prevention, alleviation, or cure of disease.”113

            In view of these sources, I conclude that the term “practice medicine” in

Section 2707 refers to a physician’s provision of medical services or treatment to

patients in Delaware. “Although the plain language of [Section 2707] is dispositive,

the legislative history helpfully confirms the narrow construction.” 114 The synopsis




108
      24 Del. C. § 1720.
109
      Id. § 1720(a).
110
   Id. § 1702(2) (“‘Certificate to practice medicine’ means the authorization awarded by
the Board to a person who has been qualified to practice medicine in this State by meeting
the requirements of this chapter.”).
111
      Practice,   Merriam-Webster         Online    Dictionary,    https://www.merriam-
webster.com/dictionary/practice (last visited August 29, 2019).
112
      Id.
113
     Medicine, Merriam-Webster Online Dictionary,                  https://www.merriam-
webster.com/dictionary/medicine (last visited August 29, 2019).
114
   Agar v. Judy, 151 A.3d 456, 475 (Del. Ch. 2017); see also Bd. of Adjustment of Sussex
Cty. v. Verleysen, 36 A.3d 326, 332 (Del. 2012) (“The most prevalent source of legislative

                                            34
for the bill that became Section 2707 explains:            “Because patients establish

relationships with their physicians and/or enter into courses of treatment with

particular physicians, the patients should not be deprived of the services of the

physician of their choice because of an economic contract entered into between two

physicians.”115 Section 2707 does not contemplate injunctive enforcement of its

restriction, but allows damages because damages do not “[a]ffect[] the doctor/patient

relationship already established prior to the termination” of the agreement between

the physicians. 116 When sitting on the Superior Court, Vice Chancellor Slights stated

that the General Assembly adopted Section 2707 in furtherance of “the importance

of maintaining the continuity of care by protecting the physician-patient

relationship.”117

            Dunn does not plead that the Restrictive Covenant prevents him from

providing medical services as a physician in any way that would provoke Section

2707’s protections of the physician-patient relationship. Nor does he plead that his

job with Banner Health would involve patient care, generally or in Delaware.

Rather, Dunn only states, “Banner Health’s employment offer was a highly valuable


history for a Delaware statute is the synopsis, which the Delaware Supreme Court has held
is ‘a proper source for ascertaining legislative intent.’”).
115
      Del. S.B. 294 syn., 132nd Gen. Assem. (Del. 1983).
116
      Id.
117
   Total Care Physicians, P.A. v. O’Hara, 2002 WL 31667901, at *6 (Del. Super. Ct.
Oct. 29, 2002).


                                            35
and unique opportunity through which Dunn could utilize his expertise as Physician

and Executive in operating urgent care services … .”118 Thus, he only complains

that the Restrictive Covenant prevented him from taking an executive position with

Banner Health—a role that is in express contravention of the Letter of Transmittal,

but not Section 2707.

          Further, Dunn can practice medicine without violating the terms of the

Restrictive Covenant. The Letter of Transmittal expressly allows Dunn to be

“employed as (and providing customary services of) a physician.” 119 This carveout

preserves Dunn’s ability to practice medicine. This exemption is consistent with the

purpose of the Restrictive Covenant, which was part of a merger whereby FastMed

paid $200 million for Urgent Care. The Restrictive Covenant protects FastMed and

its investment in Urgent Care from Dunn (and others) competing with it in that

business, not from Dunn seeing patients or providing medical treatment. Further,

Dunn resides in Arizona, and is “licensed to conduct all medical services relevant to

his issued license in the state of Arizona.”120 He does not plead that he ever offered,

performed, or was licensed to provide any medical services in Delaware or that his

job offer from Banner Health involved him doing so.



118
      Compl. ¶ 52 (emphasis added).
119
      Id. ¶ 21.
120
      Id. ¶ 10.


                                          36
      Thus, even giving Dunn the benefit of every reasonable inference, it is not

reasonably conceivable that Section 2707 invalidates the Restrictive Covenant.121

Section 2707 is meant to protect physician–patient relationships within Delaware by

prohibiting restrictions on the practice of medicine in Delaware. Dunn is not a

Delaware physician and is not precluded from practicing medicine under the

Restrictive Covenant.      Dunn’s Restrictive Covenant does not violate Section




121
    Dunn argues the Court should not decide this issue now because “whether or not [the
Banner Health] job constituted such practice is admittedly a factual question.” D.I. 16 at
20. He relies on Bakotic v. Bako Pathology LP, 2018 WL 6601172 (Del. Super. Ct.
Dec. 10, 2018). But that case does not involve any clear carveout to allow the physicians
to provide physician services.


                                           37
2707. 122 Dunn asserts no other grounds for concluding the Restrictive Covenant is

unenforceable. 123 Counts One and Seven are dismissed. 124



122
    The parties sparred over whether Section 2707 would violate the Commerce Clause of
the United States Constitution if it were applied to physicians in other states. See D.I. 20
at 16–19; D.I. 23 at 21–24; see also Healy v. Beer Inst., Inc., 491 U.S. 324, 336–37 (1989)
(stating courts must analyze “how the challenged statute may interact with the legitimate
regulatory regimes of other States and what effect would arise if not one, but many or
every, State adopted similar legislation” and that “[g]enerally speaking, the Commerce
Clause protects against inconsistent legislation arising from the projection of one state
regulatory regime into the jurisdiction of another State”); Klig v. Deloitte LLP, 36 A.3d
785, 797–98 (Del. Ch. 2011) (“Nor is there any basis to think that Delaware could enforce
its vision of appropriate employment law regulation within New York’s territory . . . .
Under our federal system of co-equal state sovereigns, Delaware can readily regulate
within its borders, but cannot regulate the wages of an individual working in another state,
outside of Delaware’s jurisdiction.”). I do not reach the Constitutional question. The Court
is to avoid constitutional issues if feasible. See Downs v. Jacobs, 272 A.2d 706, 708 (Del.
1970) (“It is the settled policy of this Court that a constitutional question will not be decided
unless its determination is essential to the disposition of the case.”); accord Snell v.
Engineered Sys. & Designs, Inc., 1994 WL 672680, at *1 (Del. Ch. Nov. 18, 1994) (“[T]his
Court should avoid deciding Constitutional questions if other means of disposing of a case
are available.”), aff’d in part, rev’d in part, 669 A.2d 13 (Del. 1995); Crisco v. Bd. of Educ.
of Indian River Sch. Dist., 1988 WL 90821, at *7 n.1 (Del. Ch. Aug. 29, 1988) (“I decline
to reach the constitutional claim because it is not essential to the disposition of this case.”).
Dunn’s Restrictive Covenant does not fall within the ambit of Section 2707 because it does
not prohibit his practice of medicine. Those grounds alone are sufficient to resolve the
issue before the Court.
123
   My analysis of Dunn’s invocation of Section 2707 does not reach the issue of whether
the Restrictive Covenant is enforceable in view of broader Delaware law or Arizona public
policy. See generally NuVasive, Inc. v. Miles, 2019 WL 4010814 (Del. Ch. Aug. 26, 2019).
124
   Count One seeks injunctive relief, asking the Court to enjoin the enforcement of the
Restrictive Covenant. Compl. ¶ 53–56, b. Count One must be dismissed on two grounds.
First, because the Court concludes that the Restrictive Covenant is enforceable over Dunn’s
sole argument, based on Section 2707, Dunn’s request for injunctive relief cannot be
granted. Second, “[i]njunctions are a form of relief, not a cause of action.” Quadrant
Structured Prods. Co., Ltd. v. Vertin, 102 A.3d 155, 203 (Del. Ch. 2014). Therefore, “[a]s
a technical matter,” Count One is dismissed because it seeks a “remed[y] rather than
assert[s] claims.” Id.


                                               38
          D.     Dunn Fails To Adequately Allege Intentional Interference With A
                 Contractual Relationship.
          Dunn argues Defendants intentionally interfered with his prospective

contractual relationship with Banner Health by threatening to enforce the Restrictive

Covenant. 125 He claims that the “Defendants knew or should have known that [the]

statements [to Banner Health] were false, given the unenforceability of the non-

compete clause.”126 “A claim for tortious interference with contract requires a

showing that: ‘(1) there was a contract, (2) about which the particular defendant

knew, (3) an intentional act that was a significant factor in causing the breach of

contract, (4) the act was without justification, and (5) it caused injury.’” 127

Defendants attack the fourth element on the ground that their interference was proper

and justified. 128 A plaintiff does not state a claim for improper interference where

the alleged improper action is “within [the defendant’s] contractual rights.” 129



125
      Compl. ¶¶ 82–87.
126
      D.I. 16 at 21.
127
   Himawan v. Cephalon, Inc., 2018 WL 6822708, at *9 (Del. Ch. Dec. 28, 2018) (quoting
WaveDivision Hldgs., LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174 (Del.
2012)). Dunn does not frame this claim as relating to prospective relations. The Court
adopts his framing.
128
   D.I. 12 at 23 (“Here, FastMed Defendants had the legitimate and justifiable motive of
enforcing the benefit of their bargain with regard to the five-year covenant not to compete.
Under such circumstances, Dunn cannot show an improper motive, nor does he allege
any.”).
129
   Chapter 7 Tr. Constantino Flores v. Strauss Water Ltd., 2016 WL 5243950, at *12 (Del.
Ch. Sept. 22, 2016) (concluding claim was not well-pled where defendant acted within its
contractual rights); see also Darius Int’l, Inc. v. Young, 2008 WL 1820945, at *48 (E.D.

                                            39
         Dunn argues Defendants’ assertion of the Restrictive Covenant was improper

because Defendants knew, or should have known, that it was unenforceable under

Section 2707.130 According to Dunn, Defendants improperly threatened Banner

Health with an agreement Defendants knew was not enforceable. As described

above, Section 2707 does not render the Restrictive Covenant unenforceable. Dunn

asserts no other basis for unenforceability, and therefore, no other basis for

concluding Defendants wielded the Restrictive Covenant improperly. Because

asserting the Restrictive Covenant was “within [the Defendants’] contractual rights,”

Dunn’s claim for intentional interference is dismissed. 131

         E.    Dunn’s Defamation Per Se Claim Must Be Dismissed For Lack Of
               Subject Matter Jurisdiction.
         Dunn’s defamation per se claim asserts that Defendants falsely stated to

Banner Health that employing Dunn would violate the Restrictive Covenant.132




Pa. Apr. 23, 2008) (ruling party’s actions were justified where it
“merely enforced a non-competition agreement that it believed in good faith was valid”).
130
    Compl. ¶ 86 (“Defendants acted improperly by attempting to apply a restrictive
covenant that Dunn was not subject to, and notifying Banner Health to the effect of
interfering with his future employment with Banner Health.”); D.I. 16 at 16 (“Defendants
knew, or should have known, that the five-year non-compete clause in the [Letter of
Transmittal] was unenforceable under the circumstances.”).
131
   See Strauss Water Ltd., 2016 WL 5243950, at *12 (“[Plaintiff] [i]s required to plead
that [the] alleged interference was somehow improper.”).
132
      Compl. ¶¶ 101–02.


                                          40
Even assuming Dunn had stated a claim for defamation, 133 the claim must be

dismissed because this Court lacks jurisdiction to hear the claim.               “Equitable

jurisdiction is a predicate issue for every matter in this court of limited

jurisdiction.” 134 The Court has a duty to determine whether it has the jurisdiction to

hear Dunn’s claim and can raise the jurisdictional issue sua sponte.135                   An

independent claim for defamation does not fall within the purview of Chancery’s

equitable jurisdiction because “equity will not enjoin a libel.”136

       In view of this Court’s limited ability to redress common-law torts, as well as

this Court’s inability to sanction a party solely for speech, defamation—and

specifically its subcategories of libel and slander—“are seen as denizens of the

Superior Court, and are subject to the findings made there by juries regarding the




133
    The Court need not and cannot determine whether Dunn has stated a claim for
defamation per se because it lacks subject matter jurisdiction over the claim. Such a
determination must be made in the appropriate court of law.
134
   Preston Hollow Capital, LLC v. Nuveen, LLC, 2019 WL 3801471, at *4 (Del. Ch.
Aug. 13, 2019) (citing Athene Life & Annuity Co. v. Am. Gen. Life Ins. Co., 2019 WL
3451376 (Del. Ch. July 31, 2019)).
135
    See, e.g., Ct. Ch. R. 12(h)(3) (“Whenever it appears by suggestion of the parties or
otherwise that the Court lacks jurisdiction of the subject matter, the Court shall dismiss the
action.”); Envo, Inc. v. Walters, 2009 WL 5173807, at *4 n.10 (Del. Ch. Dec. 30, 2009)
(“The issue of subject matter jurisdiction is so crucial that it may be raised at any time
before final judgment and by the court sua sponte.”), aff’d, No. 460, 2012, 2013 WL
1283533 (Del. Mar. 28, 2013) (TABLE).
136
   Preston Hollow, 2019 WL 3801471, at *9 (interpreting J.C. Pitman & Sons, Inc. v.
Pitman, 7 A.2d 721 (Del. Ch. 1946)); Organovo Hldgs., Inc. v. Dimitrov, 162 A.3d 102,
115 (Del. Ch. 2017).


                                             41
speech of their peers.” 137 The boundaries of Chancery’s jurisdiction in this area have

been carefully drawn, with only one narrow exception surviving the maxim that

equity will not enjoin a libel. 138

         The “trade libel” exception was first established in J.C. Pitman & Sons, Inc.

v. Pitman.139 Pitman recognized that, while courts will not enjoin “mere trade

libels,” when “a court of equity has jurisdiction on some other ground, the American

courts will also usually enjoin the continued publication of a trade libel incident

thereto.” 140 If the claim falls within Pitman’s ambit, this Court may exercise its

jurisdiction to enjoin “trade libel,” “a libelous statement to consumers that falsely

disparages a plaintiff’s goods or services.”141 But if the Pitman trade libel exception

does not apply, then the claim for defamation must be dismissed or transferred to a

court of law.

         In Organovo Holdings, Inc. v. Dimitrov, Vice Chancellor Laster determined

that Pitman’s trade libel exception did not apply where a plaintiff failed to state a

claim that would otherwise invoke this Court’s jurisdiction, in that case tortious




137
      Preston Hollow, 2019 WL 3801471, at *1.
138
      See Pitman, 47 A.2d at 726.
139
      Id. at 725–26.
140
      Id. at 725 (emphasis added)
141
      Preston Hollow, 2019 WL 3801471, at *2.


                                           42
interference with prospective economic advantage. 142 Assuming for purposes of the

analysis that the complaint pled trade libel, the Court “recognized that a request for

equitable remedies for tortious interference with prospective economic advantage

can provide the requisite basis for equitable jurisdiction that can justify a related

injunction against future speech.”143 But because the plaintiff’s complaint failed to

state a claim for tortious interference, the Court found that the complaint “cannot

provide a route to an injunction against defamatory statements that are part of a

larger trade libel.     It consequently cannot provide a basis for subject matter

jurisdiction.” 144 If the plaintiff fails to plead an independent tort claim warranting

an anti-speech injunction, and if that claim is consequently dismissed, then

Organovo governs and the trade libel exception cannot confer subject matter

jurisdiction over the defamation claim.

          Assuming for purposes of this analysis that Dunn has pled trade libel, Dunn’s

claim for defamation per se falls beyond Pitman’s narrow scope. Although Dunn

brought independent claims for fraud, negligent misrepresentation, and international

interference with contractual relationship, these claims have been dismissed, and all

that remains is a defamation claim. Thus, nothing remains to “invoke[e] the



142
      Organovo Hldgs., 162 A.3d at 123.
143
      Id. at 122.
144
      Id. at 123.


                                            43
application of equity to a wrong other than ‘mere’ defamation.” 145 Without an

independently and adequately pled tort claim, there is no basis for an equitable

remedy that would only “incidentally” enjoin Defendants’ speech. Because the

remainder of Dunn’s claims have been dismissed, Dunn can only ask this Court to

do two things: (1) simply enjoin a libel, which it cannot do, and (2) award damages

for the claim, a legal remedy that, without additional grist for the mill of equity,

cannot be fashioned by this Court. Dunn’s claim falls squarely within Organovo,

and must be dismissed.

          “As discussed at length above, this Court is without jurisdiction to determine

whether slander has occurred here. In such a case, a plaintiff may generally transfer

the matter to a court of law.” 146 Dunn seeks both an injunction and damages for his

defamation claim. 147 As exemplified by Vice Chancellor Slights in Perlman v. Vox

Media, Inc., where a plaintiff seeks both damages and injunctive relief for a




145
      Preston Hollow, 2019 WL 3801471, at *9 (citing Organovo, 162 A.3d at 123).
146
      Id. at *10.
147
    Dunn asserts that Defendants’ alleged defamatory statements “caused Dunn to be
damaged in an amount to be determined at trial,” Compl. ¶ 105, and further seeks
“compensatory damages against Defendants in an amount to be proven at trial,” id. ¶ c. In
addition, Dunn seeks “an injunction precluding Defendants from contacting Dunn, Banner
Health, and any future employers of Dunn in regard to the improper application of the
alleged restrictive covenant.” Id. ¶ b.


                                            44
defamation claim, the matter should be transferred to Superior Court.148 If Dunn

wishes to pursue his claim for damages from defamation per se, he may elect to

transfer the claim to the Superior Court by filing an election of transfer within sixty

days under Section 1902.149

         F.    Dunn Has Not Adequately Pled Civil Conspiracy.
         Finally, Dunn alleges that the “Defendants had an agreement to …

fraudulently induce Dunn to surrender his Profits Interest Units and confine Dunn’s

future employability in his chosen field.” 150 Dunn must plead three elements to state

a claim for civil conspiracy: “(1) a confederation or combination of two or more

persons; (2) an unlawful act done in furtherance of the conspiracy; and (3) actual

damage.” 151 The second element makes clear that “[c]ivil conspiracy “is not an




148
    2019 WL 2647520, at *4, *7 (Del. Ch. June 27, 2019) (determining that defamation
claim for which plaintiff sought both an injunction and damages should be transferred to
Superior Court).
149
    See 10 Del. C. § 1902 (“No civil action, suit or other proceeding brought in any court
of this State shall be dismissed solely on the ground that such court is without jurisdiction
of the subject matter, either in the original proceeding or on appeal. Such proceeding may
be transferred to an appropriate court for hearing and determination, provided that the party
otherwise adversely affected, within 60 days after the order denying the jurisdiction of the
first court has become final, files in that court a written election of transfer … .”).
150
      Compl. ¶ 89.
151
   AeroGlobal Capital Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 437 n.8 (Del.
2005).


                                             45
independent cause of action; it must be predicated on an underlying wrong.”152

Because Dunn’s other claims fail, his civil conspiracy claim also fails.

III.     CONCLUSION153
         For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED,

with Count Eight subject to transfer to Superior Court. Once Dunn makes his

election on Count Eight, the parties shall submit a conforming order.




152
      Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 892 (Del. Ch. 2009) (citation omitted).
153
   Bohannon requested that if the complaint is “not dismissed in its entirety” that the Court
analyze whether it should be dismissed as to him for separate reasons. D.I. 12 at 26–27.
Because of the above analysis, I need not consider those reasons.


                                             46